Name: Commission Regulation (EC) No 2214/98 of 15 October 1998 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: environmental policy;  marketing;  natural environment;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|31998R2214Commission Regulation (EC) No 2214/98 of 15 October 1998 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 279 , 16/10/1998 P. 0003 - 0003COMMISSION REGULATION (EC) No 2214/98 of 15 October 1998 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), as last amended by Commission Regulation (EC) No 2307/97 (2), and in particular Article 19, point 3, thereof,Whereas amendments have been made to Appendix III to the Convention on International Trade in Endangered Species of Wild Fauna and Flora; whereas Annex C to Regulation (EC) No 338/97 should therefore be amended to incorporate these amendments;Whereas adaptations need to be made to the 'Notes on interpretation of Annexes A, B, C and D` to Regulation (EC) No 338/97;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 338/97 is amended as follows:1. the 'Notes on the interpretation of Annexes A, B, C and D` are amended as follows:(a) the annotation '+216` is replaced by the following:>TABLE>;(b) the following annotations are inserted:>TABLE>;2. in Annex C the entry>TABLE>is replaced by:>TABLE>.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 61, 3. 3. 1997, p. 1.(2) OJ L 325, 27. 11. 1997, p. 1.